DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed December 27, 2021, has been received and entered.
	Claims 4, 6, 9, 12-15, 17, 21-25, 27, 29, 32-34, 36, 38, 40, 43, 46, 47 are canceled.
	Claims 1-3, 5, 7, 8, 10, 11, 16, 18-20, 26, 28, 30, 31, 35, 37, 39, 41, 42, 44, 45, and 48-50 are pending.
	Claims 35, 37, 39, 41, 42, 44, and 45 are withdrawn.
	Claims 1-3, 5, 7, 8, 10, 11, 16, 18-20, 26, 28, 30, 31, and 48-50 are examined on the merits.

Response to Amendment
	The amendment filed December 27, 2021, does not include all markings to indicate the changes that have been made relative to the immediate prior version of the claims (amendment filed February 26, 2020).  Claims 5, 16, 18, and 30 do not include all markings to indicate all amendments.  Additionally, claim 30 has been amended relative to its prior version, but is listed with the incorrect status of “Previously presented.”
Regarding the amendments for which markings are not provided, claim 5 has been amended to insert “at least one metabolic enzymes or functional fragments thereof chosen from: leucine dehydrogenase, tyrosine dehydrogenase” before the recitation “phenylalanine dehydrogenase.”  After the recitation “phenylalanine dehydrogenase,” claim 5 has been amended to insert a comma and the following:  “leucine oxidoreductase, tyrosine monooxygenase, alanine dehydrogenase, [[or]] glutamate dehydrogenase;”

Claim 18 has been amended to delete the recitation “the” before the recitation “electron” in line 1 of the claim; the marking for this amendment is absent from the claim.
Claim 30 has been amended to insert the phrase “a phenylalanine dehydrogenase” after the recitation “metabolic enzymes is”; the marking for this amendment is absent from the claim.

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
Claim 5 is objected to because the recitation “the at least one metabolic enzymes” in line 2 is grammatically incorrect.  The word “enzymes” should be changed to “enzyme” in the recitation.
Claim 16 recites “with a formula:” twice before the recitation of the chemical formula.  The second recitation of “with a formula:” should be deleted from the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rendered indefinite by the recitation “the at least one metabolic enzymes or functional fragments thereof chosen from:” followed by a list of enzymes including phenylalanine dehydrogenase.  It appears that “the at least one metabolic enzymes or functional fragments thereof” of claim 5 is in reference to the “one or more metabolic enzymes or functional fragments thereof” in lines 4-5 of parent claim 1.  Claim 5 encompasses embodiments in which the “one or more metabolic enzymes or functional fragments thereof” of parent claim 1 does not include a phenylalanine dehydrogenase.  Phenylalanine dehydrogenase is the only enzyme of the list in claim 5 that would read on the limitation of parent claim 1 of “wherein at least one of the one or more metabolic enzymes or functional fragments thereof is at least 70% homologous to a phenylalanine dehydrogenase from Geobacillus thermoglucosidasius.”  Therefore, it is confusing how the “one or more metabolic enzymes or functional fragments thereof” of parent claim 1 can be met by all embodiments encompassed by claim 5 (in particular, the embodiments in which the enzyme(s) do not include phenylalanine dehydrogenase, such as the combination of leucine dehydrogenase and tyrosine dehydrogenase) while also still meeting the limitation that at least one is at least 70% homologous to a phenylalanine dehydrogenase from G. thermoglucosidasius.  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, 18, 19, 31, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh (US 6,696,266. Previously cited) in view of Azmi (American Journal of Analytical Chemistry. 2012. 3: 364-370. Previously cited), Hovda (US 2015/0299760. Previously cited), Hammond (US 5,969,813. Previously cited), and Ayyub (WO 2014/062985. Previously cited).
wherein the measurement can be performed simply by measuring optical absorption at maximum absorption of reduced NAD at 340 nm (column 7, lines 25-34).  
In sum, Etoh discloses a reaction mixture comprising at least one oxidizing agent (oxidized NAD, i.e. NAD+, which is one of the oxidizing agents of instant claim 19), and one or more metabolic enzymes (a phenylalanine dehydrogenase), wherein the reaction mixture is free of an electron mediator and optical absorption is performed of the reduced NAD (NADH).


Azmi discloses a simple and rapid optical biosensor for the determination of ammonium which was developed by immobilization of glutamate dehydrogenase and diaphorase in chitosan film coated on a glass slide employing thiazoyl blue tetrazolium bromide (MTT) as a color indicator (abstract).  Azmi points out that “Optical sensors have attracted the attention of many researches because of their small size, ease of operation and freedom from electrical interference” (page 364, right column, first paragraph).
Hovda discloses compositions and methods for diagnosis, research, and screening for chemical in biological fluids (abstract).  Hovda discloses a test strip to which blood is applied which is inserted into a meter, which then measures the production of NADH (e.g., spectrophotometrically) (page 6, paragraph [0073]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided the reaction mixture of Etoh, comprising a phenylalanine dehydrogenase, a phenylalanine, water, and oxidized NAD (i.e. NAD+), on an optical biosensor (e.g. test strip).  One of ordinary skill in the art would have been motivated to do this because, as pointed out by Azmi, optical sensors are attractive due to their small size, 

Regarding the limitations of a light source and a light detector, Etoh teaches in their examples using a spectrophotometer to measure absorbance at 340 nm (column 10, line 66 through column 11, line 1; column 11, lines 37-39).
Hammond teaches that general known spectrophotometers comprise a cell or container within which a sample of the material for analysis is retained; a source providing a beam of electromagnetic radiation (usually near infrared) which is applied to the material in the cell; and sensors or detectors which are responsive to reflections from the material in the cell and provide an output from the analysis is effected (column 1, lines 17-24).  Hammond points out that conventional spectrophotometers present a light beam on the sample material (column 2, lines 31-32), and that usually the electromagnetic beam will be visible light or near infrared light (column 1, lines 60-61).  Therefore, the source is a light source.  Furthermore, usually the 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used a spectrophotometer for the embodiment of the Etoh in which the reaction mixture comprises a phenylalanine dehydrogenase, a phenylalanine, water, and oxidized NAD (i.e. NAD+), when practicing the invention rendered obvious by Etoh, Azmi, and Hovda.  One of ordinary skill in the art would have been motivated to do this since Etoh teaches using a spectrophotometer in their examples in which oxidized NAD was measured at 340 nm.  In using a spectrophotometer, the biosensor rendered obvious by Etoh, Azmi, and Hovda further comprises the components of the spectrophotometer, which include a light source and a light detector.  The light source and the detector of the spectrophotometer necessarily had to have been positioned at a distance from the surface of the optical sensor rendered obvious by Etoh, Azmi, and Hovda in order to irradiate the optical sensor and collect irradiated light for the optical sensor in order to measure the optical absorption.  

Etoh in view of Azmi, Hovda, and Hammond differs from the claimed invention in that Etoh does not expressly disclose that the phenylalanine dehydrogenase (reading on ‘one or more metabolic enzymes or functional fragments thereof’) is at least 70% homologous to a phenylalanine dehydrogenase from Geobacillus thermoglucosidasius.
Ayyub discloses a biosensor capable of measuring the total concentration of one or a plurality of amino acids (abstract).  Ayyub discloses that their invention can comprise immobilized phenylalanine dehydrogenase in order to detect elevated phenylalanine (page 4, Geobacillus thermoglucosidiasus” (page 9, third paragraph).  See also claim 20 of Ayyub.  The recitation “Geobacillus thermoglucosidiasus” in Ayyub is a misspelling of the name of the known microorganism “Geobacillus thermoglucosidasius.”
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the phenylalanine dehydrogenase in the optical biosensor rendered obvious by Etoh, Azmi, Hovda, and Hammond, with the phenylalanine dehydrogenase from Geobacillus thermoglucosidasius or an enzyme that is at least 70% homologous to phenylalanine dehydrogenase from Geobacillus thermoglucosidasius, for the predictable result of assaying ammonia and/or ammonium ions by the biosensor based on the reaction with the phenylalanine dehydrogenase.  It would have been a matter of simple substitution of one known phenylalanine dehydrogenase for another.  There would have been a reasonable expectation of success in obtaining a functional biosensor suitable for assaying ammonia and/or ammonium ions since Ayyub discloses that an enzyme that is at least 70% homologous to phenylalanine dehydrogenase from Geobacillus thermoglucosidasius can be included in a biosensor in which the enzymatic activity is required.  
Therefore, Etoh in view of Azmi, Hovda, Hammond, and Ayyub renders obvious instant claims 1, 8, 18, 19, 49 (since reduced NAD is measured), and 50 (since Etoh teaches that the sample can be blood; see column 4, lines 3-10).
Regarding instant claim 11, it is noted that the limitation “wherein at least one of the one or more reaction surfaces holds no more than about 10 µL to about 100 µL of fluid,” speaks to 
Regarding instant claim 31, the references differ from instant claim 31 in that they do not expressly disclose a kit comprising the biosensor and a set of instructions optionally accessible remotely through an electronic medium, wherein the test strip (rendered obvious above as an example of the optical sensor, reading on a biosensor) is contained within a removable housing having at least one fluid inlet.  However, Hammond teaches that general known spectrophotometers comprise a cell or container within which a sample of the material for analysis is retained (column 1, lines 17-19).  In view of Hammond, it would have been obvious that the optical sensor would have been provided inside a cell or container for measurements performed by the spectrophotometer.  The cell or container reads on a removable housing have at least one fluid inlet (the opening of the cell or container).  Additionally, it would have been prima facie obvious to have included a set of instructions, such as the method of Etoh (e.g. claim 1 of Etoh), since the set of instructions would have permitted the user to perform the assay for ammonia and/or ammonium correctly as sought in Etoh.  Therefore, the kit of instant claim 31 is rendered obvious.
A holding of obviousness is clearly required.

Claims 2, 3, 5, 7, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh, Azmi, Hovda, Hammond, and Ayyub as applied to claims 1, 8, 11, 18, 19, 31, 49, and 50 above, and further in view of Yokoyama (EP 1314786. Previously cited) and in light of the Encyclopaedia Britannica (“microcomputer.” Britannica Academic, Encyclopaedia Britannica, May 12, 2016. [online]. [Accessed on September 2, 2018]. URL: https://academic.eb.com/levels/collegiate/article/microcomputer/52500. Previously cited).
As discussed above, Etoh, Azmi, Hovda, Hammond, and Ayyub render obvious claims 1, 8, 11, 18, 19, 31, 49, and 50.  They differ from the invention of claim 2 in that they do not expressly disclose that at least one of the one or more reaction surfaces further comprises at least one circuit connecting the light detector to a controller.  The references differ from the invention of claim 3 in that they do not expressly disclose that the light detector is a photodiode operably connected to a controller and a display, such that, upon exposure of at least one of the one or more reaction surfaces to an amount of sample comprising an amino acid substrate, the controller receives a current from the photodiode and correlates the current to an electrical signal corresponding to a concentration value of the amino acid in the sample, such electrical signal being propagated to and displayed by the display.  
The references differ from the invention of claim 5 in that they do not expressly disclose that at least one of the one or more reaction surfaces is a filter paper comprising the phenylalanine dehydrogenase or functional fragments thereof, or a filter paper that comprises at least one metabolic enzyme or functional fragment thereof chosen from: leucine dehydrogenase, tyrosine dehydrogenase, leucine oxidoreductase, tyrosine monooxygenase, alanine dehydrogenase, glutamate dehydrogenase, and functional fragments thereof.  
Regarding claim 7, as discussed above with respect to instant claim 31, the references render obvious a housing that contains at least a first fluid opening (a cell or container which holds the optical sensor, of the spectrophotometer).  This first fluid opening (top opening of the 
Also, Etoh, Azmi, Hovda, Hammond, and Ayyub differ from the invention of claim 26 in that they do not expressly disclose a system comprising the optical sensor and spectrophotometer (together reading on the claimed biosensor) and a computer processor in operable connection to at least one computer storage memory.  Further still, the references differ from the invention of claim 28, which depends from claim 26, in that they do not expressly disclose that the system further comprises a digital display in operable connection to the light detector by an electrical circuit capable of carrying an electrical signal corresponding to a measurement of irradiated light from a surface of the optical sensor (reading on ‘at least one of the one or more reaction surfaces’) to the digital display, wherein the digital display is configured to display concentration value of an amino acid in a sample when the light detector collects irradiated light from the surface of the optical sensor after a time period sufficient for the phenylalanine dehydrogenase (‘the at least one metabolic enzyme’) to catalyze the oxidation of its amino acid substrate at the surface of the optical sensor (‘at least one of the one or more reaction surfaces’).
Nevertheless, it is submitted that the device/system of Etoh in view of Azmi, Hovda, Hammond, and Ayyub is considered to be a ‘base’ device upon which the claimed invention is an improvement.  Yokoyama contains a comparable device that was improved in the same way as the claimed invention.
Specifically, Yokoyama discloses a measuring apparatus capable of simple and prompt determination of D-galactose, branched chain amino acids including L-leucine and L-
Yokoyama discloses that the testing apparatus comprises reaction reagent-immobilized test papers (sensor chips) and a portable, compact measuring device having an optical detection circuit and an electrochemical detection circuit (page 4, paragraph [0026]).  The test paper is characterized by a structure which has rapid absorbency and enhances solubility of the immobilized reaction reagents when the sample is applied as a drop (page 4, paragraph [0027]).  Because of the layered structure of the test paper, the resulting test paper is satisfactory in the ability to separate the sample (page 4, paragraph [0027]).  Therefore, the test paper reads on the claimed ‘filter paper.’  The optical detection circuit is composed of a light source, such as light emitting diode or a laser diode, and an element for receiving reflected light, such as a photodiode or photoresistor, which serves as the photo detector (page 4, paragraph [0028]).  

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included a microcomputer connected to a switch and a liquid crystal display screen that are connected in a circuit with the light detector, and to have substituted the light detector with a photodiode, as taught in the technique of Yokoyama, in the system comprising the spectrophotometer (includes a light source and light detector) and optical sensor rendered obvious by Etoh, Azmi, Hovda, Hammond, and Ayyub.  The technique of Yokoyama of providing a microcomputer connected to a switch and a liquid crystal display screen in a circuit with a photo detector, such as a photodiode, permits the calculation of 
With respect to instant claim 28, the circuit reads on an electrical circuit capable of carrying an electrical signal corresponding to measurement of irradiated light from the reaction surface (optical sensor) to the display (reading on claimed ‘digital display’).  It is noted that the recitation in instant claim 28 that “wherein the digital display is configured to display concentration value of an amino acid in a sample when the light detector collects irradiated light from the reaction surface after a time sufficient for the at least one metabolic enzyme to catalyze the oxidation of its amino acid substrate at the at least one of the one or more reaction surfaces,” speaks to the intended use of the claimed invention.  As indicated in MPEP 2114(II), “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  Since the device/system rendered obvious by Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama comprises all the components of instant claim 28 (photodiode as the light detector, a microcomputer and switch 
With respect to instant claim 2, it would have been prima facie obvious to have positioned the circuit for connecting the microcomputer and switch (each reading on ‘controller’) to the light detector on the optical sensor of the device/system of Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama as it would have been an obvious matter of design choice, there being a reasonable expectation of performing calculation and display of results regardless of the position of the circuit.  Therefore, instant claim 2 is rendered obvious.   
With respect to instant claim 3, it is noted that the recitation “upon exposure of at least one of the one or more reaction surfaces to an amount of a sample comprising an amino acid substrate, the controller receives a current from the photodiode and correlates the current to an electrical signal corresponding to a concentration value of the amino acid in the sample, such electrical signal being propagated to a displayed by the display,” speaks to the intended use of the claimed invention.  As indicated in MPEP 2114(II), “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  Since the device/system rendered obvious by Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama comprises all the components of instant claim 3 (photodiode as the light detector, a microcomputer and switch each reading on ‘controller,’ a display, in addition to the components recited in instant claim 1), it follows that the 
With respect to instant claims 5 and 7, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the material of the optical sensor of the device/system rendered obvious by Etoh, Azmi, Hovda, Hammond, and Ayyub with the test paper of Yokoyama (reading on claimed ‘filter paper’).  It would have been a matter of simple substitution of one material used for holding reagents for ammonia/ammonium detection with another material.  There would have been a reasonable expectation of success in performing the ammonia/ammonium detection according to Etoh by making this substitution of optical sensor material since Yokoyama teaches that the same reagents (phenylalanine dehydrogenase, NAD+) can be provided in their test paper for an assay.  Therefore, instant claims 5 and 7 rendered obvious.
A holding of obviousness is clearly required.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Etoh, Azmi, Hovda, Hammond, and Ayyub as applied to claims 1, 8, 11, 18, 19, 31, 49, and 50 above, and further in view of Asano (US 4,849,345. Previously cited).
As discussed above, Etoh, Azmi, Hovda, Hammond, and Ayyub render obvious claims 1, 8, 11, 18, 19, 31, 49, and 50.  They differ from the invention of claim 10 in that they do not expressly disclose that their device comprising the spectrophotometer and optical sensor (together reading on the claimed biosensor) is at least 70% biologically active after about thirty days in storage at 4 degrees Celsius.
Sporosarcina ureae SCRC-R04 (column 10, lines 39-40).  The stability to temperature of this enzyme was tested as shown in Figure 9 (column 11, lines 18-23).  Figure 9 shows that the residual activity of the enzyme from the strain SCRC-R04 is 100% at a temperature of 0 degree Celsius, and falls slightly to about 90% for the temperature of 10 degrees Celsius.  A second L-phenylalanine dehydrogenase taught by Asano is the enzyme produced by Bacillus sp. SCRC-R79a (column 12, lines 18-19). The stability to temperature of this enzyme was tested as shown in Figure 16 (column 12, line 68 through column 13, line 7).  Figure 16 shows that the residual activity of the enzyme from the strain SCRC-R79a is 100% at a temperature of 0 degree Celsius, and stays steady at 100% or falls slightly to about 90% for the temperature of 10 degrees Celsius, depending on the pH of the buffer used.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the phenylalanine dehydrogenase of the device rendered obvious by Etoh, Azmi, Hovda, Hammond, and Ayyub with any of the phenylalanine dehydrogenases (namely the L-phenylalanine dehydrogenases produced by the strains SCRC-R01 and SCRC-R79a) taught in Asano for the predictable result of converting phenylalanine to phenylpyruvate in the presence of NAD+.  It would have been a matter of simple substitution of one known phenylalanine dehydrogenase for another to obtain said predictable result.  In making this substitution, it would have been obvious that the phenylalanine 
A holding of obviousness is clearly required.

Claims 16 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Etoh, Azmi, Hovda, Hammond, and Ayyub as applied to claims 1, 8, 11, 18, 19, 31, 49, and 50 above, and further in view of Ito (US 4,966,856. Previously cited) and in light of Hay (Microbial Biotechnology. 2013. 6: 637-650. Previously cited).
As discussed above, Etoh, Azmi, Hovda, Hammond, and Ayyub render obvious claims 1, 8, 11, 18, 19, 31, 49, and 50.  They differ from claim 48 in that they do not expressly disclose that the spectrophotometer and optical sensor (together reading on the biosensor of instant claim 1) further comprises a hydrogel comprising alginate.  Also, the references differ from the invention of claim 16 in that they do not disclose that the alginate comprises the block polymer set forth in instant claim 16.
Ito discloses an analytical element and method using the element for measuring a specific component in a fluid sample such as blood (abstract).  The analytical element comprises a reaction layer containing a material which is capable of specifically binding with the component to be measured (abstract).  In one embodiment, the analytical element comprising a color-forming reagent layer which is effective particularly when a signal caused by a label is brought about by the enzyme reaction (column 15, lines 51-54).  In that embodiment, the reagent layer contains a hydrophilic polymer such as gelatin, agarose, and sodium alginate, amongst other polymers, “or the like” (column 15, lines 54-57).
Hay is cited as evidence of the chemical structure of alginate.  Hay indicates that alginates are polysaccharides composed of variable ratios of beta-D-mannuronate (M) and its C-5 epimer alpha-L-guluronate (G) linked by 1-4 glycosidic bonds, shown in Figure 1 (page 637, first paragraph).  It is evident from Figure 1 on page 638 that the chemical structure of alginate reads on the formula of instant claim 16.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included alginate such as sodium alginate (reading 
A holding of obviousness is clearly required.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Etoh, Azmi, Hovda, Hammond, Ayyub, Yokoyama, and the Encyclopaedia Britannica as applied to claims 2, 3, 5, 7, 26, and 28 above, and further in view of Carpenter (US 4,806,343. Previously cited).
As discussed above, Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama (in light of the Encyclopaedia Britannica) render obvious claims 2, 3, 5, 7, 26, and 28.  The references differ from the invention of claim 20 in that they do not expressly disclose that phenylalanine dehydrogenase comprised by the filter paper (as rendered obvious by the references) is lyophilized and in a mixture with a sugar at a concentration from about 100 mM to about 400 mM.
Carpenter discloses that enzymes are an especially sensitive kind of protein (column 1, line 25).  It is pointed out that it would be desirable to freeze proteins to give them a longer shelf 
Before the effective filing date of the claimed invention, the person of ordinary skill in the art would have been motivated to have added trehalose in amounts of 100 mM or 300 mM to the phenylalanine dehydrogenase and lyophilized the mixture to form a lyophilized mixture that is provided as such in the reagent layer (which comprises test paper reading on ‘filter paper’) of the device rendered obvious by Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama (in light of the Encyclopaedia Britannica).  One of ordinary skill in the art would have been motivated to do this in order to extend the shelf life of the device, wherein the phenylalanine dehydrogenase is protected by the lyophilization (which is used for extending shelf life of the enzyme) by the trehalose.  There would have been a reasonable expectation of extending the shelf life of the phenylalanine dehydrogenase (and thus the device as a whole) by these steps (adding 100 mM or 
A holding of obviousness is clearly required.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Etoh, Azmi, Hovda, Hammond, Ayyub, Yokoyama, and the Encyclopaedia Britannica as applied to claims 2, 3, 5, 7, 26, and 28 above, and further in view of Villalonga (Biotechnology Letters. 2005. 27: 1311-1317. Previously cited).
As discussed above, Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama (in light of the Encyclopaedia Britannica) render obvious claims 2, 3, 5, 7, 26, and 28.  The references differ from the invention of claim 30 in that they do not expressly disclose that the phenylalanine dehydrogenase is immobilized to a surface of the optical sensor (reading on a ‘reaction surface’) with one or a plurality of sugar molecules.
Villalonga points out that the biocatalytic and analytical applications of phenylalanine dehydrogenase from Bacillus badius is limited by its rapid inactivation at elevated temperatures (page 1311, first paragraph).  Therefore, Villalonga discloses the preparation of an end-group mono-aminated dextran derivative and its use as a glycosidation agent for Bacillus badius phenylalanine dehydrogenase (PheDH) (page 1312, left column, first full paragraph).  In particular, the mono-aminated dextran derivative is attached to the phenylalanine dehydrogenase (abstract), as shown in Figure 1 on page 1313.  Dextrans consist of linear alpha-1,6-linked D-
Villalonga determined that the catalytic behavior of the phenylalanine dehydrogenase at high temperatures was noticeably improved after glycosidation with the polymer (page 1314, left column, first full paragraph).  Villalonga concluded that the modification resulted in a noticeable improvement of the conformational and thermal stability properties of the phenylalanine dehydrogenase, and “we suggest the covalent glycosidation of PheDH with end-group aminated dextran as a useful method for improving its resistance to heat inactivation” (page 1316, last paragraph).
Before the effective filing date of the claimed invention, the person of ordinary skill in the art would have been motivated to have attached a mono-aminated dextran derivative to phenylalanine dehydrogenase prior to immobilizing the phenylalanine dehydrogenase to the optical sensor of the system rendered obvious by Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama (in light of the Encyclopaedia Britannica).  One of ordinary skill in the art would have been motivated to do this in order to improve the conformational and thermal stability properties of the phenylalanine dehydrogenase of the system rendered obvious by the references.  There would have been a reasonable expectation of success in improving these properties since the technique of Villalonga (of attached a mono-aminated dextran derivative) was successful with a phenylalanine dehydrogenase.  In attaching the mono-aminated dextran derivative to the phenylalanine dehydrogenase of the system rendered obvious by Etoh, Azmi, Hovda, Hammond, Ayyub, and Yokoyama (in light of the Encyclopaedia Britannica), the skilled artisan would have expected that the mono-aminated dextran derivative, and thus the sugar molecules that make up the dextran derivative, serve in immobilizing the phenylalanine dehydrogenase to the surface of 
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed December 27, 2021, have been fully considered but they are not persuasive.  Applicant argues that the Office improperly relies on Ayyub.  In particular, Applicant points out that Ayyub fails to disclose, teach or suggest the sensor free of an electrically conductive support, the sensor free of an electron mediator, and much less, free of the light detection equipment disclosed in the instant application.  Applicant cites claim 1 of Ayyub for disclosing a biosensor comprising at least one electrically conductive support that comprises a hydrogel (alginate) comprising an enzyme.  Applicant also cites Figure 13 of Ayyub as an example of an embodiment that describes the relevant biochemistry, with Figures 21 and 22 as showing.  The Examiner notes that Figure 13 shows the phenylalanine dehydrogenase on an electrode.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Though Ayyub does not disclose one or more reaction surfaces that do not comprise and are not attached to an electrically conductive support as recited in instant claim 1, Ayyub is applied for its teaching of a phenylalanine dehydrogenase, while Etoh in view of Azmi and Hovda renders obvious a biosensor in which the reaction surfaces of the biosensor do not comprise and are not attached to .  
Applicant asserts that no one of ordinary skill in the art had motivation or knowledge to produce the claimed device at the time of the application was filed and no one of ordinary skill could practice the claimed subject matter or had the motivation to practice the claimed subject matter in view of Ayyub.  It is further asserted that this is especially true of whole blood analysis at the time of the instant application was filed, which limited the nature by which enzymatic reaction products could be detected with significant sensitivity.  Applicant cites Figures 21 and 22 of the instant application for depicting the sensitivity of the light measurement, pointing out that Ayyub does not disclose the sensitivity of the light measurement without the use of electrodes and measurement of current.  However, the primary reference Etoh discloses that liquid samples such as blood (column 4, lines 3-10) can be assayed by the enzyme reactions they disclose which include phenylalanine dehydrogenase and involve optical adsorption measurement of reduced NAD (i.e. NADH) (column 6, lines 1-4; column 7, lines 25-34), and Hovda teaches a test strip to which blood is applied can be assayed for the production of NADH spectrophotometrically (page 6, paragraph [0073]); this demonstrates that whole blood analysis 
Regarding Etoh, Applicant notes that the Office acknowledges the features of the claimed invention that are not disclosed in Etoh.  Regarding Azmi, Applicant asserts that the sensitivity of Azmi is not equivalent to the sensitivity of the assay performed in the instant application, and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Hovda, Applicant assert that the sensitivity of Hovda is not equivalent to the sensitivity of the assay performed in the instant application, and that the colorimetric measurement of Hovda does not make up for the deficiencies of Ayyub.  However, Hovda is cited for demonstrating that the NADH, which is measured in primary reference Etoh by measuring optical absorption (column 7, lines 25-34), can be measured spectrophotometrically from a test strip.  Hovda is relied on for demonstrating that there would have been a reasonable expectation of measuring the optical absorption of reduced NAD (NADH) as required by Etoh by providing the reaction mixture on an optical sensor, e.g. test strip.  To repeat above, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Regarding Hammond, Applicant asserts that the mere use of spectrophotometers or equipment that measures absorbance does not make up for the failure of all of the cited references to measure the dehydrogenase reaction products with the degree of sensitivity as disclosed in the instant application, much less such sensitivity with the enzyme recited in the 
Regarding Yokoyama, Applicant asserts that it fails to disclose, teach or suggest any motivation to arrive at the biochemical reaction products with the degree of sensitivity as disclosed in the instant application, much less any sensitivity with the enzyme recited in the claims and in the absence of electron mediators.  Applicant points out that Figure 4 of Yokoyama cited by the Office fails to disclose any data reflecting any level of sensitivity, much less data collected without the use of electron mediators.  Applicant further notes that Figure 1 of Yokoyama depicts the reaction process of Figure 4 explicitly including electron mediators, and paragraph [0041] of Yokoyama discloses electron mediators for the biochemical processes of Yokoyama.  Therefore, Applicant argues that Yokoyama teaches away from the claimed subject matter.  Applicant further cites paragraph [0059] of Yokoyama for disclosing a requirement of constant voltage being applied across the reaction point to measure current, arguing that instant claim 1 specifically excludes the use of electroconductive supports.  Applicant asserts that paragraph [0059] demonstrates that Yokoyama teaches away from the claimed subject matter.  It appears Applicant is referring to paragraph [0058] instead of paragraph [0059] since paragraph [0059] is directed to the switch for a power source.  Paragraph [0058] discloses the electrochemical detection circuit embodiment of Yokoyama which can be an alternative to the 
Further regarding Yokoyama, Applicant asserts that no one of ordinary skill would remotely think to combine teachings of Yokoyama with any of the cited references in the absence of data demonstrating any level of sensitivity and in the presence of two teachings that expressly teach away from the claimed subject matter.  However, Yokoyama is relied on for its teachings of the device components for its optical detection embodiment, and not for its teaching regarding its electrochemical detection embodiment, nor its teaching regarding the specific chemicals used with the dehydrogenase in their disclosed enzyme reaction.  Since Etoh teaches that optical detection can be used for measuring reduce NAD without the use of electron mediators, then there would have been a reasonable expectation of practicing the invention rendered obvious by Etoh in view of Azmi, Hovda, Hammond and Ayyub, in further view of Yokoyama, specifically rendering obvious instant claims 2, 3, 5, 7, 26, and 28.

Regarding Asano, Applicant asserts that it does not disclose the absence of electron mediators and signal enhancement.  However, Asano is cited for disclosing activity of the enzyme after about thirty days in storage at 4 degrees Celsius.
In sum, the Examiner disagrees with Applicant’s assertion that one of ordinary skill in the art would not arrive at the claimed subject matter by combining the disclosures.  Additionally, the Examiner disagrees with Applicant’s assertion that one of ordinary skill in the art would not have a reasonable expectation of success in light of several disclosures that fail to show an enhanced sensitivity demonstrated by the instant application data and particularly in light of the disclosures that include teaching away from the claimed subject matter.  Applicant had cited Figures 21 and 22 of the instant application to depict curves of the sensitivity of the light emitted from the prepared samples (page 10, first paragraph of Remarks filed December 27, 2021).  However, Applicant has not demonstrated that the asserted sensitivity is indeed enhanced or at an unexpected level; no comparison is shown in Figures 21 and 22.  Since the cited references render obvious the structures of the claimed device, then the asserted sensitivity (the argued functional property) would have necessarily occurred.  Moreover, the instant claims do not recite any sensitivity.  As such, the rejections of record must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                                                                                                 

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651